Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 2, 2020                                                                                     Bridget M. McCormack,
                                                                                                                  Chief Justice

  161474 & (21)(22)(23)                                                                                  David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
  STEVEN M. WASENKO,                                                                                  Richard H. Bernstein
            Plaintiff-Appellee,                                                                       Elizabeth T. Clement
                                                                                                      Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 161474
                                                                   COA: 352890
                                                                   Wayne CC: 19-016381-NF
  AUTO CLUB GROUP,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the motions for immediate consideration are GRANTED.
  The application for leave to appeal the June 10, 2020 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. The motion for stay is DENIED.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          July 2, 2020
         p0630
                                                                              Clerk